Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Drawings

1.	The drawings are objected to because 
a.	element 138c in fig.4A is not disclosed in the specification.
b.	element 710 in fig.7A is not disclosed in the specification.
c.	element 750, 758a, 758b, 752, 756 in fig.7B are not disclosed in the specification.
d.	element 134g in fig.8 is not disclosed in the specification.
e.	element 1114, 1104, 1138, 1106, 1116, 1128 in fig.10 are not disclosed in the specification. 
f.	element 2114, 2104, 2154, 2134a-g, 2128, 2116, 2152 in fig.11 are not disclosed in the specification. 
g.	element 3156a, 3156c in fig.12 are not disclosed in the specification. 
h.	element 3202 in fig.13A is not disclosed in the specification.
I.	element 3202 and 3204 in fig.13B is not disclosed in the specification.
J. 	element 3304 in fig. 14 & 15B is not disclosed in the specification. 
k. 	element 3370 in fig. 15A is not disclosed in the specification. 
l.	element 3364 in fig.15B is not disclosed in the specification.
m.	element 3450, 3402. 3464, 3404, 3408 in fig.15D are not disclosed in the specification
n. 	please correct any other missing elements in Figs.16A-18D	
  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections

2.	Claims 2 & 38 are objected to because of the following informalities:  
a.	Per claims 2 & 38, remove the hyphens from the claims.
b.	Per claim 34, change “exhaust fans” to –one or more exhaust fans--.
Appropriate correction is required.

Claim Rejections - 35 USC § 102

3.	In the event that the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2, 27, 29, 34-36 & 44 is/are rejected under 35 U.S.C. 102(a)(1) as 	being 	anticipated by Belady et al. US2009/0251860 in a first embodiment.

	Per claim 2 Belady et al. teaches a method of assembling a transportable datacenter (fig.8; [0084]-[0085], “other than being readily transportable, data center 800 functions in the manner described above”, “Examiner asserts that the other embodiments of the data center as disclosed in figs.1-5 are also transportable as taught by fig.8”), including: 
	- providing a housing ( 312, 402, 404 & 314, see fig.4-5; [0075]), wherein the housing includes: 
	- one or more air intake openings (506, 508, see fig.5); and 
	- one or more air exhaust openings (see fig.3 & 5; [0069],  “324 which is the back side portion of 306 & 308 and top portion of 312 where air exits are the exhaust openings”), 
	- installing a plurality of racks (306 & 308, see fig.5) in the transportable datacenter (fig.5 & 8), wherein at least some of the racks are arranged in pairs (see fig.3), each of the pairs including a first rack and a second rack (see fig.3 & 5), each of the first racks and the second racks having a plurality of processor bays (see fig.1-3 & 5; [0063]-[0064], “horizontal slots/bays where 310 is inserted”), each of the processor bays having a front face (316, 320) and a rear face ((318, 322), see fig.1-3; [0066]-[0067], [0044], “front side of the resource item 102 is referred to as an air-intake portion”, “Examiner notes that the front face is the air intake portion and the rear face is the air output portion”); 
	- installing a plenum barrier ([0067], “hot aisle can be sealed”, see fig.5, “portion of the fan 328 and valve 504 are shown to block and separate the cold aisle from the hot aisle, therefore the fan and valve are plenum barriers”) between an end of the first rack and an end of the second rack in at least some of the pairs (see fig.5); 
	- wherein the front faces of the processor bays are adjacent a cold air plenum (506, 508 and 502, see fig.1-3 & 5) and the rear faces of the processor bays are adjacent one or more hot air plenums (324, see fig.1-3 & 5), each of the one or more hot air plenums enclosing a volume defined by the rear faces of the processor bays of the first rack in the pair of racks (see fig.3 & 5), the plenum barrier, and the rear faces of the processor bays in the second rack in the same pair of racks (see fig.3 & 5); 
	- installing a ventilation system (328 & 504) for progressively drawing air from an environment of the transportable datacenter through the air 27455941US Patent Appl. No. 16/791,528intake openings (506, 508, see fig.5), the cold air plenum (506, 508 & 502, see fig.5), the plurality of processor bays (306 & 308, see fig.1-3 & 5), the one or more hot air plenums (324) and through the air exhaust openings back to the environment (see fig.5).  
	Per claim 27 Belady et al. teaches the method of claim 2 wherein the one or more air intake openings (506 & 508) are on a first sidewall (402, see fig.4-5).  
	Per claim 29 Belady et al. teaches the method of claim 27 wherein the one or more air exhaust openings are on a roof (312, see fig.5).  
	Per claim 34 Belady et al. teaches the method of claim 2 wherein the ventilation system includes exhaust fans (326 and/or 328) mounted in at least some of the one or more air exhaust openings (see fig.5, “top opening”).  
	Per claim 35 Belady et al. teaches the method of claim 34 wherein the one or more exhaust fans (326) are on an outside of the transportable datacenter (see fig.3).  
	Per claim 36 Belady et al. teaches the method of claim 35 wherein the ventilation system includes one or more intake fans mounted in at least some of the one or more air intake openings ([0044], “optionally include local fans”, [0072], “one or more cooling system to reduce ambient air”).  
	Per claim 44 Belady et al. teaches the method of claim 2 wherein the housing is a transportable shipping container ([0049], [0084]-[0085]).  

Claim Rejections - 35 USC § 103

4.	In the event that the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over 	Belady et al. US2009/0251860 in a first embodiment in view of Towner et al. 	US9414531.

	Per claim 28 Belady et al. teaches the method of claim 27 
	Belady et al. does not explicitly teach wherein the one or more air exhaust openings are on a second sidewall opposing the first sidewall.  
	Towner et al. however discloses wherein the one or more air exhaust openings (408, see fig.4A) are on a second sidewall opposing the first sidewall (406; col.14, line 24-67).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have one or more air exhaust openings on a second sidewall opposing the first sidewall as taught by Towner et al. in the method of Belady et al., because it enables efficient flow of air through the rack, thus ensuring proper cooling and operation of the processors in the rack. 

Claims 30-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over 	Belady et al. US2009/0251860 in a first embodiment in view of WEI 	US2012/0132554.

	Per claim 30 Belady et al. teaches the method of claim 2 
	Belady et al. does not explicitly teach wherein the one or more air intake openings are on a roof.  
	WEI however discloses wherein the one or more air intake openings (13) are on a roof (101; [0010], see fig.1).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the air intake openings on the roof as taught by WEI in the method of Belady et al., because it ensures an increase in air efficiency and effective dissipation of heat from the processors in the processor bay to an exhaust of the housing, thus ensuring proper thermal management of the rack.  
	Per claim 31 Belady et al. teaches the method of claim 30 
	Belady et al. does not explicitly teach wherein the one or more air exhaust openings are on a second sidewall.  
	WEI however discloses wherein the one or more air exhaust openings (14; [0010], see fig.1) are on a second sidewall (103).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the one or more air exhaust openings on the second sidewall as taught by WEI in the method of Belady et al., because it ensures an increase in air efficiency and effective dissipation of heat from the processors in the processor bay to an exhaust of the housing, thus ensuring proper thermal management of the rack.  

Claims 32-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over 	Belady et al. US2009/0251860 in a first embodiment in view of WEI 	US2012/0132554 as applied to claim 30 above and further in view of 	Johnson et al. US7500911.

	Per claim 32 Belady et al. in view of WEI teaches the method of claim 30 	Belady et al. in view of WEI does not explicitly teach wherein the one or more air exhaust openings are on the roof. 
	Johnson et al. however discloses wherein the one or more air exhaust openings are on the roof (200a; col.9, line 37-47, see fig.2, “the intake and exhaust openings are on the ceiling/roof).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the one or more air exhaust opening on the roof as taught by Johnson et al. in the method of Belady et al. in view or WEI, because it enables effective flow of air within the enclosure, and proper thermal dissipation of heat from the processor bay. 
	Per claim 33 Belady et al. in view of WEI et al. and Johnson et al. teaches the method of claim 32 wherein one or more hot air mixing fans (328) blow air through an at least one air exhaust opening (see fig.5, “portions of 504”) into an at least one intake opening through ducting (502, see fig.5).  

Claims 37-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over 	Belady et al. US2009/0251860 in a first embodiment.

	Per claim 37 Belady et al. discloses substantially all the limitations of the claim(s) except for the method of claim 36 wherein the one or more intake fans are on an outside of the transportable datacenter.  
	It would have been an obvious matter of design choice before the effective filing date of the claimed invention to a person having ordinary skill in the art to make the one or more intake fans be on an outside of the transportable data center, because it ensures an effective thermal dissipation of heat from the housing, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
	Per claim 38 Belady et al. teaches the method of claim 37, further comprising: 
	- installing one or more processors (204, see fig.1-2; [0041]-[0042], [0046]-[0047]); 
	- wherein the ventilation system includes one or more processor intake cooling fans mounted to the front faces of the at least one processors, adjacent the cold air plenum ([0043]-[0044]).  
	Per claim 39 Belady et al. teaches the method of claim 38 wherein the ventilation system includes one or more processor exhaust cooling fans (328) mounted to the rear faces of the at least one processors, adjacent a hot air plenum in the one or more hot air plenums (see fig.5).  
	Per claim 40 Belady et al. teaches the method of claim 39 wherein at least two of the racks in the plurality of racks are arranged into one or more pairs of racks, with the rear faces of the processor bays in each rack in the pair adjacent to a same hot air plenum in the one or more hot air plenums (see fig.3 & 5; [0066]).  

Claim 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over 	Belady et al. US2009/0251860 in a first embodiment in view of Mills et al. 	US2009/0255653.

	Per claim 41 Belady et al. teaches the method of claim 40 
	Belady et al. does not explicitly teach wherein the processor bays have an exhaust flap.  
	Mills et al. however discloses wherein the processor bays (14, fig.1-2) have an exhaust flap (36, see fig.3; [0012]).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have exhaust flaps as taught by Mills et al. in the method of Belady et al., because it ensures increased cooling  by guiding air through each bay, thus ensuring an efficient and effective thermal dissipation of heat from the processor bay. 

Claims 42-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over 	Belady et al. US2009/0251860 in a first embodiment in view of Belady et al. 	US2009/0251860 in a second embodiment.

	Per claim 42 Belady et al. teaches the method of claim 41 
	Belady et al. in a first embodiment does not explicitly teach wherein the processor bays are arranged at an oblique angle to provide a straighter air flow path through the transportable datacenter.  
	Belady et al. in a second embodiment however discloses wherein the processor bays (702 & 704) are arranged at an oblique angle (see fig.7) to provide a straighter air flow path through the transportable datacenter ([0083]).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the processor bays arranged at an oblique angle as taught by Belady et al. in a second embodiment because it ensures a better flow path and thermal dissipation of heat from the processor bay, thus ensuring proper cooling and operation of the processor bay. 
	Per claim 43 Belady et al. in view of Belady et al. in a second embodiment teaches the method of claim 42 wherein each pair of the racks are arranged in a v- shaped configuration with an end of a first rack in the pair forming an angle with an end of a second rack in the pair to provide a straighter air flow path through the transportable datacenter (see fig.7).  

Claim 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over 	Belady et al. US2009/0251860 in a first embodiment in view of Shelnutt et al. 	US2019/0335626.

	Per claim 45 Belady et al. teaches the method of claim 44 
	Belady et al. does not explicitly teach wherein the transport system includes mounts for mounting the housing on a transport platform or to allow the transportable datacenter to be stacked on top of another transportable datacenter.
	Shelnutt et al. however discloses wherein the transport system includes mounts for mounting the housing on a transport platform (see fig.1-2; [0052]) or to allow the transportable datacenter to be stacked on top of another transportable datacenter.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have a mount for mounting the housing on a transport platform as taught by Shelnutt et al. in the method of Belady et al., because it ensures that the rack is well secured to the transport for proper transportation and operation. 
Email Communication

5.	Applicant is encouraged to authorize the Examiner to communicate via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web.  See MPEP 502.01, 502, 502.05.
Conclusion

6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	WEI US2012/0142265 discloses A container data center includes a container and a number of server systems arranged in two rows. The container includes a top wall, a bottom wall opposite to the top wall, and opposite sidewalls connected between the top wall and the bottom wall. Each of the sidewalls defines an intake adjacent to the bottom wall of the container, and an outlet adjacent to the top wall of the container. Air outside the container is drawn into the container through the intake to cool the server systems. Hot air dissipated by the server systems is exhausted out of the container through the outlet of the container.
	Yates et al. US2008/0064317 discloses A method for controlling a plurality of fans operatively disposed in a shipping container. The fans are arranged in a plurality of banks within a closed fluid path. Each bank has a sub-set of the fans arranged in a plurality of horizontal layers.
	BAO US2016/0113157 discloses A cabinet structure, in which an electronic apparatus is placed, where the cabinet structure includes a base and two cabinets, the base includes a first side face, a second side face, and a third side face, there is an included angle separately between the second side face and the first side face and between the third side face and the first side face, the base is fastened using the first side face, the cabinets are installed on and fastened to the second side face and the third side face respectively, and the two cabinets are arranged in a V shape and form an angle. A container data center using the cabinet structure is further provided.
	Applicants are directed to consider additional pertinent prior are included on the Notice of References Cited (PTOL 892) attached herewith. The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A MATEY whose telephone number is (571)270-5648. The examiner can normally be reached Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAYPRAKASH GANDHI can be reached on 5712723740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL A MATEY/Examiner, Art Unit 2835